THE COURT.
It appearing upon the face of the petition herein that the petitioner has heretofore applied for a similar writ of prohibition to the district court of appeal, in and for the third appellate district, and that its said application was, on the fourteenth day of November, 1924, denied by said court, the remedy of the petitioner herein was by application for a transfer and hearing in this court upon its aforesaid petition and was not by way of an original application to this court for the writ herein sought. Its said application is for that reason denied.